Title: From George Washington to Elias Dayton, 20 December 1781
From: Washington, George
To: Dayton, Elias


                        
                            Dear Sir
                            Philada 20th Decemr 1781.
                        
                        Altho’ it seems probable that matters will remain tolerably quiet in New York for the remainder of the
                            season; yet it may not be amiss to keep a Channel of intelligence open, that if any thing material should occur we may
                            have the earliest information—You will therefore be pleased to take measures for the purpose. The principal thing to
                            attend to, will be any movement of Troops and their destination. There is a Chain of Expresses from Morris town to this
                            place, by which you may communicate. I am &c.

                    